DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 14 of U.S. Patent No. 11,058,379 (notated as Suuronen ‘379). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are anticipated by the narrower claims of Suuronen ‘379.
Regarding claim 1:
Suuronen ‘379 discloses an X-ray imaging unit for medical imaging, the X-ray imaging unit comprising:
 a column (Claim 1, line 3);
 an upper shelf (Claim 1, line 4) coupled to the column through a pivoting joint (Claim 1, lines 4-5; 
a rotating part (Claim 1, line 7) rotatably coupled to the upper shelf (Claim 1, line 7) and having a rotation axis with respect to the upper shelf (Claim 1, line 8), the rotating part 
a second X-ray source (Claim 1, line 16);
 a first patient position (Claim 1, line 18); and
 a second patient position (Claim 1, line 22);
 wherein the upper shelf is configured to move the rotating part relative to the column about the pivoting joint between a first position in alignment with the first patient position (Claim 1, lines 34-38) and a second position in alignment with the second patient position (Claim 1, lines 38-41).
Regarding claim 2:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein in the second position the X-ray imaging unit (Claim 1, lines 38-42) is configured to acquire a cephalometric image (Claim 1, lines 38-42) between the second x-ray source and the X- ray imaging detector unit (Claim 1, lines 38-42).
Regarding claim 10:
Suuronen ‘379 discloses the X-ray imaging unit of claim 2, wherein when the rotating part is in the first position (Claim 1, line 34-38), the X-ray imaging unit is configured to acquire at least one of a CT image (Claim 1, line 34-38) or a panoramic image (Claim 1, line 34-38) between the first X-ray source and the detector unit (Claim 1, line 34-38).
Regarding claim 11:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein the first patient position is defined by a first patient positioning means (Claim 1, lines 18-19) and the second patient position is defined by a second patient positioning means (Claims 1, lines 21-22).
Regarding claim 12:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein the first patient position is defined by a lower shelf which extends from the column (Claim 4, lines 2-5).
Regarding claim 13:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein the second patient position is defined by a cephalometric head (Claim 6, line 29) secured to the column by a first arm extending from the column (claim 6, lines 29-30) in a first direction.
Regarding claim 15:
Suuronen ‘379 discloses the X-ray imaging unit of claim 13, wherein the second X-ray source is secured to the column by a second arm (Claim 6, lines 35-36) extending from the column in a second direction (Claim 6, lines 35-36), the second direction generally opposite the first direction (Claim 6, lines 35-36).
Regarding claim 16:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein in the first position, the rotation axis of the rotating part is aligned with the first patient position (Claim 1, lines 24-33) and in the second position, the rotation axis of the rotating part is aligned with the second patient position (Claim 1, lines 24-33).
Regarding claim 17:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein the rotating part is configured to move between the first position and the second position by way of at least one of a pivot movement about the pivot joint (Claim 1, lines 26-30) or a rotation movement about the rotation axis.
Regarding claim 18:

Regarding claim 19:
Suuronen ‘379 discloses the X-ray imaging unit of claim 1, wherein when the rotating part is in the second position the X-ray imaging unit is configured to acquire a cephalometric image (Claim 1, lines 40-42).
Regarding claim 20:
Suuronen ’379 discloses  a method for controlling an X-ray imaging unit comprising a column, an upper shelf coupled to the column through a pivoting joint, a rotating part rotatably coupled to the upper shelf and having a rotation axis with respect to the upper shelf, the rotating part comprising a first X- ray source and an X-ray imaging detector unit, the method comprising: 
moving the rotating part relative to the column about the pivoting joint (Claim 14, lines 9-10) between a first position (Claim 14, lines 9-11) in alignment with a first patient position (Claim 14, lines 21-23) and a second position in alignment with a second patient position (Claim 14, lines 27-28); and 
acquiring at least one image between the second X-ray source and the X-ray imaging detector unit when the rotating part is in the second position (Claim 14, lines 27-31).
Specification
The abstract of the disclosure is objected to because “withat” in line 2 and “witha” in line 5 should be changed to “with at” and “with a” in order to correct a minor informality.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
s 2-10, 16, and 19 are objected to because of the following informalities:
Regarding claim 2, “wherein in the second position” should be changed to “wherein, in the second position,” in order to correct a grammatical informality. Claims 2-5 are objected to by virtue of their dependency. 
Regarding claim 6, “impinge” should be changed to “impinges” in order to correct a grammatical informality. 
Regarding claim 7, “the detector unit” in lines 2-3 should be changed to “the X-ray detector imaging unit” in order to clarify that the detector unit is the same as the one claimed in claim 1. 
Regarding claim 8, “Cephalometric” in line 2 and “the X-ray detector” in lines 2-3 should be changed to “cephalometric” and  “the X-ray detector imaging unit” in order to correct a grammatical informality and to clarify that the detector unit is the same as the one claimed in claim 1. 
Regarding claim 9, “pivot joint” should be changed to “pivoting joint” in order to clarify that the pivoting joint is the same pivoting joint recited in claim 1. 
Regarding claim 10, “wherein when” in line 1 and “the detector unit” in line 3 should be changed to “wherein, when” and “the X-ray detector imaging unit” in order to correct a grammatical informality and to clarify that the detector unit is the same as the one claimed in claim 1.
Regarding claim 16, 
Regarding claim 17, “pivot joint” should be changed to “pivoting joint” in order to clarify that the pivoting joint is the same pivoting joint recited in claim 1. Claim 18 is objected to by virtue of its dependency.
Regarding claim 19, “wherein when the rotating part is in the second position” should be changed to “wherein, when the rotating part is in the second position,” in order to correct a grammatical informality. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the X-ray imaging unit is configured to acquire a cephalometric image between the second x-ray source and the X- ray imaging detector unit” renders the claim indefinite. As currently written, the entire X-ray imaging unit acquires the cephalometric image which would include both the first X-ray source and the second X-ray source.  However, the claim does not specify how both sources and what specific structures are used to obtain a cephalometric image that is located between the second source and the detector. 
  As currently written, the cephalometric image is defined to be located between the second source and the detector. However, the claim fails to particularly point out how an image is located between a second source and a detector. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1, wherein the second X-ray source and the X-ray imaging detector unit are configured to acquire a cephalometric image of a patient when the patient is located at the second patient position”. Claims 3-9 are rejected by virtue of their dependency. 
Regarding claim 10, the limitation “the X-ray imaging unit is configured to acquire at least one of a CT image or a panoramic image between the first X-ray source and the detector unit” renders the claim indefinite. As currently written, the entire X-ray imaging unit acquires the cephalometric image which would include both the first X-ray source and the second X-ray source.  However, the claim does not specify how both sources or what specific structures are used to obtain acquire at least one of a CT image or a panoramic image that is located between the first source and the detector. The specification defines the first x-ray source and the detector are used for cephalometric imaging in [0108] and [0110]. 
As currently written, the at least one of a CT image or a panoramic image is defined to be located between the first source and the detector. However, the claim fails to particularly point out how an image is located between a first source and a detector. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 2, the first X-ray source and the X-ray imaging detector unit are configured to acquire at least one of a CT image or a panoramic image of a patient when the patient is located at the first patient position”.
Regarding claim 11, the elements “a first patient positioning means” and “a second patient positioning means” render the claim indefinite because they are recited passively. As currently written, the claim fails to particularly point out whether or not the X-ray imaging unit further comprises “a first patient positioning means” and “a second patient positioning means”. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1 further comprising a first patient positioning means; and a second patient positioning means, wherein the first patient position is defined by the first patient positioning means and the second patient position is defined by the second patient positioning means”.
Regarding claim 12, the element “a lower shelf” renders the claim indefinite because it is recited passively. As currently written, the claim fails to particularly point out whether or not the X-ray imaging unit further comprises a lower shelf. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1 further comprising a lower shelf that extends from the column, wherein the first patient position is defined by a lower shelf”.
Regarding claim 13, the elements “a cephalometric head” and “a first arm” render the claim indefinite because they are recited passively. As currently written, the claim fails to particularly point out whether or not the X-ray imaging unit further comprises a cephalometric head and a first arm. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1 further comprising a cephalometric head; and a first arm that extends from the column in a first direction and secures the cephalometric head to the column, wherein the second patient position is defined by the cephalometric head”. Claim 14 is rejected by virtue of its dependency. 
Regarding claim 15, the element “a second arm” renders the claim indefinite because it is recited passively. As currently written, the claim fails to particularly point out whether or not the X-ray imaging unit further comprises a second arm. Further, the term “generally” in claim 15 
Regarding claim 19, the limitation “the X-ray imaging unit is configured to acquire a cephalometric image” renders the claim indefinite. As currently written, the entire X-ray imaging unit acquires the cephalometric image. The claim fails to particularly point out which structure of the X-ray imaging unit acquires the cephalometric image. The Examiner has interpreted the claim limitation as intended use. 
Regarding claim 20, the claim recites the limitation "the second X-ray source" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to introduce the limitation “a second X-ray source”. The Examiner has interpreted the limitation as “a second X-ray source”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641).
Regarding claim 1:
Bianconi discloses An X-ray imaging unit for medical imaging, the X-ray imaging unit comprising: 
a column (Fig. 2a, 23); 
an upper shelf (Fig. 2a, 24) coupled to the column (Fig. 2a, 23); 
a rotating part (Fig. 2a, 26) rotatably coupled to the upper shelf (Fig. 2a, 24) and having a rotation axis (Fig. 2b, rotating part 26 rotates using 205) with respect to the upper shelf (Fig. 2a, 24), the rotating part comprising a first X-ray source (Fig. 2a, 27) and an X-ray imaging detector unit (Fig. 2a, 28); 
a second X-ray source (Fig. 2a, 207); 
a first patient position (Fig. 2a, 202); and
a second patient position (Fig. 2a-2b, rotating part 26 has two different positions);
wherein the upper shelf (Fig. 2a, 24) is configured to move the rotating part (Fig. 2a, 26) relative to the column between a first position (Fig. 2a-2b, rotating part 26 has two different positions) in alignment with the first patient position (Fig. 2a-2b, rotating part 26 has two different positions) and a second position in alignment with the second patient position (Fig. 2a-2b, rotating part 26 has two different positions).
However, Bianconi fails to disclose an upper shelf coupled to the column through a pivoting joint; wherein the upper shelf is configured to move the rotating part relative to the column about the pivoting joint between a first position in alignment with the first patient position and a second position in alignment with the second patient position.

wherein the upper shelf (Fig. 2, 13; Fig. 20, rotating part 15 is attached to the shelf) is configured to move the rotating part (Fig. 20, 15) relative to the column (Fig. 20, vertical column) about the pivoting joint (Fig. 3, 24) between a first position (Fig. 20, first position imaging) in alignment with the first patient position and a second position (Fig. 21, second position imaging) in alignment with the second patient position (Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein the second X-ray source (Bianconi; Fig. 2a, 207) and the X-ray imaging detector unit (Bianconi; Fig. 2a, 28) are configured to acquire a cephalometric image of a patient when the patient is located at the second patient position (Bianconi; [0050], cranial teleradiography).
Regarding claim 3, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, wherein the X-ray imaging detector unit (Bianconi; Fig. 2a, 28) comprises a cephalometric detector (Bianconi; [0050], cranial teleradiography).
Regarding claim 4, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 3, wherein the cephalometric detector is configured to acquire one-shot cephalometric images (Bianconi; [0050], one shot cranial teleradiography).
Regarding claim 7, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, wherein the rotating part (Bianconi; Fig. 2a, 26) is configured to rotate about the rotation axis (Bianconi; Fig. 2a-2b, 26 rotates about 205) to such that the detector unit and the first X-ray source are configured for an X- ray beam from the second X-ray source (Bianconi; Fig. 2b, 207) to impinge upon the detector unit (Bianconi; Fig. 2b, radiation from 207 strikes detector 28).
Regarding claim 10, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, the first X-ray source (Bianconi; Fig.2a, 27) and the X-ray imaging detector unit (Bianconi; Fig. 2a, 28) are configured to acquire at least one of a CT image (Bianconi; [0035], source and detector during CBCT imaging) or a panoramic image (Bianconi; [0035], source and detector during panoramic imaging) of a patient when the patient is located at the first patient position (Bianconi; [0035], source and detector during panoramic imaging). 
Regarding claim 11, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising a first patient positioning means (Bianconi; Fig. 2a, 25); and 
a second patient positioning means, wherein the first patient position (Bianconi; Fig. 2a, 25) is defined by the first patient positioning means (Bianconi; Fig. 2a, 25) and the second 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the multiple supports taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising a lower shelf (Bianconi; Fig. 2a, 25) that extends from the column (Bianconi; Fig. 2a, 25 extends from column), wherein the first patient position is defined by a lower shelf (Bianconi; Fig. 2a, patient positioned at 25).
Regarding claim 13, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising a cephalometric head (Virta; Fig. 11, cephalometric attached to arm 27); and a first arm (Virta; Fig. 11, 27) that extends from the column in a first direction (Virta; Fig. 11 arm 27 extend from column) and secures the cephalometric head to the column (Virta; Fig. 11, cephalometric attached to arm 27), wherein the second patient position is defined by the cephalometric head (Virta; Fig. 11 ,patient positioning cephalometric attached to arm 27);
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the multiple supports taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, 
Regarding claim 15, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 13 further comprising a second arm (Bianconi; Fig. 2a, 201), wherein the second X-ray source (Bianconi; Fig. 2a, 207) is secured to the column (Bianconi; Fig. 2a, 23) by the second arm extending from the column in a second direction (Bianconi; Fig. 2a, arm 201 extends from the column), the second direction opposite from the first direction (Bianconi; Fig. 2a, arm opposite from direction 25). 
Regarding claim 16:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein in the first position, the rotation axis of the rotating part is aligned with the first patient position (Bianconi; Fig. 2a, rotation about 205 is aligned at position 25) and in the second position, the rotation axis of the rotating part is aligned with the second patient position (Virta; Fig 11, patient aligned at rotation of 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein the rotating part is configured to move between the first position and the second position 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein when the rotating part is in the second position the X-ray imaging unit is configured to acquire a cephalometric image (Bianconi; [0050], cranial teleradiography).
Regarding claim 20, as best understood:
Bianconi discloses a method for controlling an X-ray imaging unit comprising a column, an upper shelf coupled to the column through a pivoting joint, a rotating part rotatably coupled to the upper shelf and having a rotation axis with respect to the upper shelf, the rotating part comprising a first X- ray source and an X-ray imaging detector unit, the method comprising: 
moving the rotating part (Fig. 2a, 26) relative to the column about the joint (Fig. 2a, 205) between a first position in alignment with a first patient position (Fig. 2a-2b, rotating part 26 has two different positions) and a second position (Fig. 2a, rotation about 205 is aligned at position 25); and 

However, Bianconi fails to disclose moving the rotating part relative to the column about the pivoting joint; a second position in alignment with a second patient position.
Virta teaches moving the rotating part relative to the column about the pivoting joint (Fig. 3, 24, pivoting joint; Col. 7, lines 1-5, shelf 13 is attached to column 12 with pivot shaft 24); 
a second position in alignment with a second patient position (Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641) as applied to claim 1 above, and further in view of Kantor (U.S. 2011/0142199).
Regarding claim 5, as best understood:
The combination of Bianconi and Virta discloses The X-ray imaging unit of claim 3, wherein the cephalometric detector is positioned by at least one of a pivot movement about the pivot joint (Virta, Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions; Bianconi, Fig. 2a-2b, detector is rotated), a rotation movement about the rotation axis (Bianconi, Fig. 2a-2b, detector is rotated).

Kantor teaches wherein the detector (Fig. 1, 100) is positioned by at least one of a pivot movement about the pivot joint (Fig. 1, direction A2) and a linear movement along the upper shelf (Fig. 1, shelf 50 along direction A3).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images (Kantor; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Bianconi, Virta, and Kantor discloses the X-ray imaging unit of claim 5, wherein the first X-ray source is further positioned by at least one of the pivot movement about the pivot joint (Virta; Fig. 3, 24, pivoting joint; Col. 7, lines 1-5, shelf 13 is attached to column 12 with pivot shaft 24) (Kantor; Fig. 1, pivot direction A2), the rotation movement about the rotation axis (Bianconi; Fig. 2a-2b, rotation of first source 27 about 205), and the linear movement along the upper shelf (Kantor; Fig. 1, shelf 50 along linear direction 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images (Kantor; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 17, wherein the rotating part is configured to move between the first position and the second position (Bianconi; Fig. 2a-2b, rotating part 26 moves to two positions).
However, Bianconi and Virta fails to disclose move further by way of a linear movement along the upper shelf.
Kantor teaches rotating part configured to move further by way of a linear movement along the upper shelf (Fig. 1, shelf 50 along linear direction A3).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images .
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641) as applied to claim 1 above, and further in view of Rotondo (U.S. 2015/0010126).
Regarding claim 8, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 7.
However, the combination of Bianconi and Virta fails to disclose further comprising a cephalometric collimator secured to rotating part, wherein when the rotating part is in the second position, the Cephalometric collimator is positioned between the second X-ray source and the X-ray detector.
Rotondo teaches a cephalometric collimator (Fig. 3, 24) secured to rotating part (Fig. 1, 3), wherein when the rotating part is in the second position (Fig. 1, imaging system at 10), the Cephalometric collimator is positioned between the second X-ray source and the X-ray detector (Fig. 3, collimator 24 is between detector 9 and source 5).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the collimator taught by Rotondo in order to improve beam positioning during imaging (Rotondo; [0117]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, as best understood:
The combination of Bianconi, Virta, and Rotondo discloses the X-ray imaging unit of claim 8, wherein the cephalometric collimator (Rotondo; Fig. 3, collimator 24) is positioned by at least one of a pivot movement about the pivot joint (Kantor; Fig. 1, pivot A2), a rotation 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the collimator taught by Rotondo in order to improve beam positioning during imaging (Rotondo; [0117]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 13.
However, the combination of Bianconi and Virta fails to disclose wherein the cephalometric head comprises at least ear rods or a nasion support.
Rotondo teaches wherein the cephalometric head comprises at least ear rods or a nasion support (Fig. 1, 10). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the patient support taught by Rotondo in order to stabilize the patient for better alignment (Rotondo; [0133]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jun (U.S. 2015/0117600)- X-ray dental imaging unit that utilizes a collimator in the column. 
Baldini (U.S. 2013/0089177)- X-ray imaging unit for acquiring panoramic and CBCT volumetric images. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                
/DANI FOX/Primary Examiner, Art Unit 2884